MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité * Travail * Progrès

DIRECTION GENERALE DE L'ÉCONOMIE
FORESTIERE À

Cahier de charges particulier

relatif à la convention d'aménagement et de transformation conclue
entre le Gouvernement de la République du Congo et la Société
LIKOUALA TIMBER, pour la mise en valeur de l'Unité Forestière
d'Aménagement Missa, située dans la zone Il (Ibenga-Motaba) du Secteur
Forestier Nord.

Article premier : L organigramme général de la Société, joint en annexe, Se
présente de la manière suivante

- Un poste de Président Directeur Général ;
= Une Direction Générale

La Direction Générale comprend

une direction d'exploitation
__ une-direction des industries ,
= une direction commerciale
une direction administrative et financière

La Direction d'Exploitation comprend
un service forêt

un service entretien mécanique
- une cellule d'aménagement

La Direction des industries comprend

- un service de transformation ;
- un service électronique ,
- un service mécanique générale :

La Direction administrative et financière comprend

- un service administratif
- un service du personnel
“ un service comptabilité
- un service production

- un service informatique : L
a
s un service approvisionnement H
un service transit :
- un service médical

Les Directions et services sont communs aux deux (02) Unités Forestières
d'Aménagement attribuées à de là Société Likouala Timber.

Article 2 : La société s'engage à recruter les diplômés sans emplois en foresterie.

Article 3: La Société s'engage. à qualification, compétence et expérience égales, à

recruter en priorité les travailleurs et les cadres de nationalité congolaise

La société s'engage € outre à financer la formation des travailleurs, à travers
l'organisation des stages au niveau local où à l'étranger

A cet effet, elle doit faire parvenir, chaque année, à la Direction Générale de
fEconomie Forestière. le programme de formation

article 4 : La Société s engage à poursuivre des travaux de construction de la base-
vie en matériaux durable selon les normes d'urbanisme, pour son personnel,
comprenant :

- . une infirmerie ;

- un économat ;

- uneécole,

- un système d'adduction d'eau potable ;

La base-vie devra être électrifiée et dotée d'une antenne parabolique

La Société s'engage également à construire une case de passage équipée et
meublée pour les agents des eaux et forêts, selon un plan présenté par avec la
Direction Générale de l'Economie Forestière

Elle s'engage en outre à appuyer les populations à développer les activités agro-
pastorales autour de la base-vie

Article 5: Le montant des investissements se chiffre à FCFA 1.416.000.000, dont
FCFA 1.056 000.000 d'investissements prévisionnels. définis en fonction des
objectifs à atteindre, aussi bien en matière de production de grumes que de

transformation de bois, sur une période de 5 ans, et FCFA 360.000 000
d'investissements déjà réalisés

Le calendrier de réalisation de ces investissements est présenté en annexe

Artiele 6 : Le calendrier technique de producti

présente comme suit on et de transformation des grumes se

\,
Désignation 2005 2006 2007
Production grumes

Volume-füt 15.000! 30.000 | 50.000
| [Volume
| | commercialisable | 9.750 19.500 | _ 35.000
{ |
| Grumes exports | 1.462 3.925| 5.250

|

| Grumes entrée usines | g.288| 16.575] 29.750
|
| Production sciage_ | 10.412 |

L'Unité de sciage prévue être mise en place en 2006 sera opérationnelle en 2007

En attendant la mise en service de l'Unité de sciage prévue une partie de la
production grumière de cette Unité Forestière d'Aménagement sera destinée à
l'approvisionnement de l'unité industrielle de Bétou,

S'agissant de la production des grumes, le volume commercialisable représente 70%
du volume-füts

Après l'adoption du plan d'aménagement durable de l'Unité Forestière
d'Aménagement. des nouvelles prévisions de production seront établies, ainsi qu'un
nouveau calendrier de productior

Article 7 : La coupe annuelle sera de préférence d'un seul tenant. Toutefois, elle
pourrait être répartie en un ou plusieurs tenants dans tes zones d'exploitation difficile
{els que les montagnes où les marécages

Article 8: Les essences prises en compte pour le calcul de la taxe forestière sont

celles indiquées par les textes réglementaires en matière forestière en vigueur

Article 9: Les diamètres minima d'abattage sont ceux fixés dans les: textes
réglementaires en matière forestière en vigueur.

Article 10: La création des infrastructures routières dans l'unité forestière
d'aménagement ne devra nullement donner lieu à l'installation anarchique des
villages et campements, plus ou moins permanents, dont les habitants sont souvent
responsables de la dégradation des écosystèmes forestiers tels que les
défrichementis anarchiquee, le braconnage, les feux de brousse:

Toutefois, lorsque la nécessité se fera sentir, l'installation de nouveaux villages et
campements le long des routes et pistes forestières ne pourra avoir lieu qu'avec
l'autorisation de l'Administration des Eaux et Forêts, après une étude d'impact sur lé
milieu, conjointement menée avec les autorités locales

Article 11 Les activités agropastorales seront entreprises autour des bases-vies
des travailleurs, afin de contrôler les sfrichements et d'assurer l'utilisation
giennellé des terres
Ces activités seront réalisées suivant un plan approuvé par la Direction
Départementale de l'Economie Forestière de la Likouala, qui veillera au suivi et au
contrôle de celui-ci.

Article 12: Conformément aux dispositions de l'article 19 de la convention, la
Société s'engage à livrer le matériel suivant et à réaliser les travaux ci-après au profit
des collectivités et populations locales et de l'Administration Forestière.

A.- Contribution au développement socio-économique Départemental de la
Likouala

En permanence

livraison des produits pharmaceutiques, à hauteur de F CFA Cinq millions
(F CFA 5.000.000) aux Districts de Betou et d'Enyellé, soit F CFA deux
millions cinq cent mille (F CFA 2.500.000) par District;

De 2006 à 2011
- contribution à l'entretien des rivières _Ibenga et Motaba, à hauteur de
F CFA Dix millions (F CFA 10 000.000), soit F CFA cinq millions
(F CFA 5.000.000) par rivière ;
Année 2006
a trimestre
construction de l'école de Mokinda :
AT trimestre
_ livraison de deux cents (200) tables-bancs à la Préfecture de la Likouala :

Année 2007
1*_timestre

construction de l'Ecole de Landza ;

gè"e_ trimestre

construction du poste de santé de Landza ;

4° trimestre

livraison de deux cent (200 - a il
Y (200) tables-bancs à la Préfecture de la Likouala ;
Année 2008
2° trimestre

_ construction de poste de santé de Ndongo ll
gème trimestre |

_ construction de poste de santé de Ngolé ;

4° trimestre

livraison de deux cent (200) tables bancs à la Préfecture de la Likouala ;

Année 2009
4% trimes:re
- construction de l'école de Kellé :

gème trimestre

‘construction du poste de santé de Kellé ;

4 trimest

livraison de deux cent (200) tables -bancs à là Préfecture de Likouala

Année 2010

1" trimes::e

_ ç-nstruction du poste de santé d'Eboko ;
aime _ trimestre

assainissement de Bétou, à hauteur de F CFA dix millions
(F CFA 10.000 000) :

N.B. : Les constructions des écoles et des postes de santé seront réalisées sur la
base des plans établis par le Préfecture de la Likouala. Le coût d'une école est
estimé F CFA 20.500.000 et éelui d'un poste de santé à F CFA 18 500.000.

B.- Contribution à l'équipement de V'Administration Forestière
En permanence

livraison de deux mille litres (2000 1) de gasoil aux Direction

S
Départementales de la Cuvette et des Plateaux, soit Mille litres (1000 |) par
cirection: |

# |

(
al s
Année 2007
2°T° trimestre

contribution à la construction de là Brigade de multi services de Mokabi, à
hauteur de F CFA quinze cinq million (F CFA 15.000 000) ;

Année 2008
2° trimestre

_ livraison d'un véhicule Pick-up Toyota BJ 79 à la Brigade de l'Economie
Forestière de Bétou :

Année 2009

2° trimestre

= livraison d'un véhicule Pick-up à la Direction Générale de l'Economie
Forestière ;

Dans le cadre du contrat de transformation industrielle n° 3/MEFPRH/DGEF/DF-SGF
du 17 mai 2001, conclu entre le Gouvernement de la République du Congo et la
Société Likouala Timber et abrogé par la présente convention, celle-ci à livré le
matériel et réalisé des travaux, dont le détail est présenté en annexe 1

Article 13 : Les dispositions du présent cahier de charges particulier doivent
obligatoirément être exécutées oar la Société, conformément à l'article 72 de la lo
n° 16-2000 du 20 novembre 2000, portant code forestier.

Fait à Brazzaville, le 1? SéPtembre

Pour la Société, Pour le Gouvernement,

Le Directeur Général, Le Ministre de l'Economie Forestière
et de l'Environnement,

\| N°
|A E

4
Henri-DJOMBO

gd

Annexe | : Matériel livré et travaux réalisés au profit de l'Administration
Forestière et des populations locales dans le cadre du contrat de
transformation industrielle des bois n°3/MEFPRH/CAB/DGEFI DF-SGF
du 17 mai 2001 entre Likouala Timber et le Gouvernement Congolais

A.- Contribution à l'équipement de l'Administration Forestière

- livraison à la Direction Générale de l'Economie Forestière de

+ deux (2) ensembles informatiques (imprimantes, onduleurs compris) ;
<_ deux (02) climatiseurs de 1,5CV;

- livraison de cinq (5) moteurs de 25 CV de marque mercury en remplacement
de 2 moteurs hors bord de 30 CV avec coques légères

livraison de quatre (04) motos tout terrain (moto-cross) avec casque de
protection
Annexe Il : Investissements réalisés

Unité : 1.000.000 FCFA

Désignation Quantité Valeur 7
Bull 130!
Débardeur 80
Grandeur 50 |
Hangar de 4.000 m? | 100 |
Total U Ï 360
# À
Annexe IIl : Investissements prévisionnels

Unité : 1.000.000 F CFA

f 2005 2006 Ï 2007 2008
| Désignation Qté | valeur | Qté | valeur | Qté | valeur | Qté | valeur | Total
: SCIERIE _
| Turbine à vapeur (spilling | / # ! / l ni ! j/
machine) pour |
| alimentation électrique L
[Multlame / / [t 10 i2 [20 7 / 30
| Multi edge I ll [7 nl Pr: ü ü Î7
! Brenta chariot { ! 1 150 Î (1 ! ! 1150
| Système de tirage 0 Ï1__j30 Pit F 7 ‘30
Petites machines de n / 0 7 0 1 FT 7
| Suierie : | i | |
—| Système de moulure ! ! IE E 2 _|50 ü / 50.
Séchoirs L J [A (El [7 4 |200 1 [2 200
Manitou 7 T2 50 Ïr {7 TR 50
Foret ar | El Î !
| Grumier Man 17 12 140 1 1 Er | 140
| Benne Man (EH 1 1 30 7 ü [7 ! g
D7H Caterpillard_ [7 1 2 240 CRE F] (E ü 240
D6R Caterpillard Tr ! 1 1 ll RS
[545 skidder ! ll 0 Î ll 0 er 1 4
| Chargeur 966 [ nl 1 70 d ü [7 776
“TOYOTA Pick Up IT 2 UT 7 1 Ir Tr 6
| : AUTRES SERVICES = h
: Maisons du personnel it 4 7 ii {7 Er
{Magasin mécanique [4 1 CR RTE mr .
l'Atelier scierie ur EL RTS RE
Dalle en ciment scierie 1 f 1 / Ir Î
| Bureau statistique et ri ES TE L
douanes | | |
Ordinateurs 1 Tr 3 1 1 ir RTE :
Total 786 _1270 | 1.955

Annexe [V : Détail des emplois

Î EMPLOIS A CREER |
| DESIGNATION 2005 | 2006 | 2007 | 2008 TOTAL

| 1.- DIRECTION GENERALE
| Directeur Général Adjoint

| Chef du personnel

| Chef Comptable

| Chef de Service Commercial

| Secrétaire de Direction

Agent du Service Personnel
Agent du Service Comptable
Agent du Service Commercial
Linfirmiers

| Chauffeur de liaison
Opérateur radio

Platon

| Gardien

[Jardinier

| Sous-total

wlo|-lolo|-|-lololololo|-|-|-

| 2: EXPLOITATION FORESTIERE

[Chef d'Exploitation ro 1

| Chef de chantier 10 Ï

| Chef de Section Prospection 10

Chef de. Section Routes 1
0
0

=

| Agents de Prospection

EURE

=
délelelele
ets
DRE EE)

Conducteur et aide pour construction
routes

o

fRlenten|

0

s- 0
| Tronçonneurs 0
| Aides -tronçonneurs 10
Conducteurs tracteurs à chenilles To
0

0

0

0

Slulo|-lol-lolvlolwvlsl-|niolelnlelen

| Aides conducteurs tracteurs à chenilles
| Conducteurs tracteurs à pneus
Aides Conducteurs tracteurs à pneus
Chauffeurs grumiers
Aides chauffeurs grumiers
! Chauffeur citerne
Chauffeur Benne
Chauffeur porte chars
Conducteurs Niveleuses
Aides conducteurs Niveleuses
| Conducteurs chargeurs
. Aides conducteurs chargeurs
Cubeurs marqueurs
[Aides cubeurs marqueurs

lslolololsioios
N

slslsisloololol-|slc olololels|ole

elololololololslsle

ololslo ololols|lsls

lo!

Cubeurs parcs

Cryptogileur

Cercleur

Opérateur radio chantier

Sous-total

=lo|o|olo

#lole|l-|]-
bei

alolslclol

Chef de scierie

Chef de scierie Adjoint

Chef d'équipe

Chef atelier affütage

Ouvriers ligne de sciage

Ouvriers atelier d'affütage

Manœuvres

Conducteur chargeur

Conducteur élévateur

Sous-total

4.- MENUISERIE

Chef d'atelier

[0
Î

Ouvriers

Unité de parqueterie

Sous-total

Q
[0
Q

wlo|n|=

wlo|n|=

5. GARAG

Chef d'atelier

0

Mécaniciens

o

Aides mécaniciens

Electriciens

Pneumatique

| Pompiste

| Sous-total

NES EN OO

| Pinassier

Conducteur du Bac

Sous-total

7.- UNITE DE TRANCHAGE ET DE
SECHAGE

10

8.- UNITE DE PARQUETTERIE

TOTAL GENERAL

CE

